                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


BRENT J CAUBARREAUX                            CASE NO. 6:18-CV-01302

VERSUS                                         JUDGE JUNEAU

SIERRA ENGINEERING LLC ET AL                   MAGISTRATE JUDGE HANNA


                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation (Rec. Doc. 42) is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the motion to dismiss (Rec.

Doc. 10), pursuant to Federal Rule of Civil Procedure 12(b)(1), filed by the

defendants, Sierra Engineering, LLC and Zurich North American Insurance

Company, is hereby GRANTED, and the complaint and amended complaint filed by

the Plaintiff, Brent J. Caubarreaux, are hereby DISMISSED WITHOUT PREJUDICE,

consistent with the report and recommendation.
      IT IS FURTHER ORDERED that all pending motions are hereby DENIED AS

MOOT. The Clerk of Court shall close this case.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of

February, 2019.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
